El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En'la demanda se alegó que los demandantes eran dueños de una finca rústica compuesta de seis cuerdas de terreno sembradas de café, chinas y guineos, y que la demandada, sin derecho, de mala fe, se posesionó de tres cuadros más o menos de terreno de la indicada finca, y se negaba a en-tregarlos a los demandantes.- La finca de seis cuerdas, y la porción de tres cuadros de una cuerda, se describen debida-mente en la demanda. Se alegó además én ésta, que durante los nueve años que hacía que la demandada detentaba el te-rreno, Labia percibido "frutos por valor de $475. Se solicitó una sentencia mandando'entregar la fierra'a los demandan-de^, poE/ser.de'su propiedad,' y. ordenando eLpago a los-mis-mos de una indemnización’ascendente■ a $475:' o ; : -
La demandada contestó negando las alegaciones de la de-manda. Fué el pleito a juicio y la corte dictó sentencia or-denando a la demandada que devolviera a sus dueños los de ■ mandantes el terreno de que se trata y les pagara además *587$525, importe de los frutos por ella percibidos durante siete años.
La sentencia se dictó el 31 de mayo de 1917 y no consta . que se apelara de ella. La demandada solicitó un nuevo juicio que le fue concedido. No forma parte de la transcrip-ción la solicitud. Tampoco la prueba practicada en el juicio anterior relativa a la propiedad del terreno. Del récord ta-quigráfico incluido aparece que cuando comenzó a celebrarse el nuevo juicio se suscitó una controversia entre las partes con respecto a cierta enmienda de la demanda. Parece que ésta se había enmendado en el sentido de aleg-ar que la de-tentación había durado nueve años y que el juez sugirió que se eliminara la enmienda y quedara la alegación tal como se había hecho al principio, o sea, que la detentación había durado siete años. La parte se opuso y la transcripción es muy confusa con respecto a este particular. La demanda que se incluye en dicha transcripción dice que la detentación duró nueve años. La prueba practicada luego fija dicho pe-ríodo en siete.'
También surgió otra controversia entre las partes en re-lación con la extensión que debía darse al nuevo juicio, que fue resuelta por la corte así:
“La corte abora va a resolver la cuestión planteada. Entiende que habiendo sido un nuevo juicio únicamente para determinar la indemnización que' procede, el derecho de la demandante habiendo sido resuelto definitivamente a favor de dicha demandante, no se debe practicar prueba respecto a este extremo sino- limitarse a la indemnización. Esta misma cuestión fue resuelta en la Corte Federal no hace mucho, en el caso de José Romero v. Ignacio Peñagarícano y otros. — Demandado: Tomo excepción.”
Se procedió entonces a la práctica de la prueba, decla-rando por los demandantes*María ele la.Paz..Torres y Samuel Torres. La demandada no presentó prueba. ■
....■Terminado el nuevo juicio, la corte, el 15 de septiembre de. 1919, dictó sentencia declarando que los tres cuadros de terreno' de que se trata y .que se .describen-son de:la pro-*588piedad exclusiva de los demandantes, ordenando a la deman-dada que devuelva a los demandantes los dichos tres cuadros de terreno, y condenando a la dicha demandada a pagar a los demandantes la suma de $475 como indemnización por los frutos que ha percibido durante siete años, con más las costas, gastos, desembolsos y honorarios de abogado.
Contra esa sentencia interpuso la parte demandada el pre-sente recurso de apelación, señalando en su alegato la comi-sión de dos errores, a saber, los cometidos por la corte al permitir la enmienda de la demanda y al limitar el nuevo juicio a la cuestión de los frutos.
Ya hemos expresado los hechos relativos a la enmienda. Repetimos que la transcripción es confusa. Hemos tratado de penetrar en la verdad de lo ocurrido y no podemos con-cluir que la corte cometiera error fundamental alguno.- De todos modos la enmienda no perjudicaba a la demandada. El poder de las cortes para permitir enmiendas a las alega-ciones es amplísimo y tendría que demostrarse un claro abuso de discreción o un manifiesto perjuicio a la parte contraria, para que esta corte revocara una sentencia por virtud de la acción del juez de distrito en tal sentido.
Ratificamos la doctrina expuesta-por esta corte en el caso de Palermo et al. v. Vilá, 14 D. P. R. 279, 282, a saber:
“Cuando se enmienda un escrito se debe volver a redactarlo, incluyendo la enmienda, resultando el nuevo escrito un sustituto del documento original.”.
Pero el hecho de que al parecer no se siguiera esa prác-tica en este caso,, no implica necesariamente la revocación de la sentencia.
El segundo error alegado se refiere, como hemos dicho, al cometido por la corte al circunscribir la celebración del nuevo juicio a una cuestión determinada. Ya hemos dicho que no forma parte de los autos la solicitud de nuevo juicioy consta de lo que dejamos expuesto cómo interpretó la corte su propia resolución concediéndolo. El poder de- la corte *589para hacer tal limitación es incuestionable de acuerdo con la ley y la jurisprudencia, no habiéndose cometido, en tal virtud, el error señalado.
Un nuevo juicio, según la ley, artículo 220 del Código de Enjuiciamiento Civil, es la revisión de una cuestión de hecho ante la corte o árbitro que celebró el anterior en que se sus-citó aquella- y pronunció sentencia. Y, según la Corte Su-prema de California.— ;
“Cuando en un caso hay más de una cuestión de hecho y tales cuestiones por su naturaleza son distintas y susceptibles de ser se-paradas, está dentro de las facultades de la corte sentenciadora el ordenar un nuevo juicio sobre una de esas cuestiones y negarlo en cuanto a las otras. San Diego L. & T. Co. v. Neal, 78 Cal. 64 (3 L. R. A. 83, 20. Pac. 372); Duff v. Duff, 101 Cal. 4 (35 Pac. 437); Mountain, etc., Co. v. Bryan, 111 Cal. 38 (43 Pac. 410). Estos ca-sos sostienen también que cuando se concede un nuevo juicio en tales circunstancias ello abre a examen sólo la cuestión respecto de la cual ha sido ordenado, que la determinación de las otras cuestiones subsistirá en el record y que éstas no pueden ser juzgadas nueva-mente.” Estate of Everts, 163 Cal. 452.
Habiendo llegado a las anteriores conclusiones, claro es que no hay duda alguna con respecto a la confirmación de aquella parte de la sentencia que declaró que la propiedad del terreno en cuestión correspondía a los demandantes y ordenó su entrega a los mismos. Resta solo considerar la cuestión relativa a los daños y .perjuicios.
Es realmente difícil la prueba exacta de lo dejado de per-cibir por el dueño de una propiedad detentada por otra persona, por concepto de frutos producidos. Uay datos en las declaraciones de los testigos en este caso que elevan la pro-ducción del café,'chinas y guineos de los tres cuadros de te-rreno de que se trata a $75 al año, pero uno de esos mismos testigos fija en general la producción en $4(3 ó $50 anuales. Creemos que la suma inferior es la que puede tomarse como base, atendida la clase de prueba practicada, lo incierto de las cosechas, la variedad de los precios y otras circunstancias.
Por virtud de todo lo expuesto, opinamos que debe con-*590firmarse la sentencia recurrida, pero modificándola en el sen-tido de fijar la indemnización en $280 por los frutos dejados de percibir por los demandantes en los siete años que. duró la detentación.

Confirmada la sentencia apelada pero modifi-cándola en él particular relativo a la cuan-tía de la indemnización que se fija en 280 dólares.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.